DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.

 Response to Amendment
Applicant’s submission of response was received on 11/03/2021.  Presently claims 1-2, 5-6, 9-10, 13, 17, 20 are pending. Claims 3-4, 7-8, 11-12, 14-16, 18-19 and 21-22 have been canceled. New claims 23-26 have been added.
Claims 1 and 9 rejected under 35 USC § 112(a) because the claim introduce a new matter.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5-6, 9-10, 13, 17, 20 have been considered but are moot because the new ground of rejection does not rely on any 

Note: the Examiner advices the Applicant to contact the Examiner before filing any response to this office action in order to fix specification objection, and Claim Rejections - 35 USC § 112.

Specification
The amendment filed 11/03/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
“a grinder system, comprising: a grinder, a hand mill; wherein the second end of the attachment has a second cross sectional profile that matches a shape of the hand mill and securely holds the hand mill and the grinder together when the connecting part drives rotation of the rotating shaft”.
	It appears that the Applicant is claiming a grinder and hand mill, and then attached the grinder to the hand mill, which it is out of scope of the Applicant’s disclosure that originally filed submission on 0/25/2019. 
Applicant is required to cancel the new matter in the reply to this Office Action.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-6, 9-10, 13, 17, 20 and 23-26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 9, there is no written description regarding “a grinder system, comprising: a grinder, a hand mill; wherein the second end of the attachment has a second cross sectional profile that matches a shape of the hand mill and securely holds the hand mill and the grinder together when the connecting part drives rotation of the rotating shaft”;

Therefore, the applicant does not have written support to show that the applicant had possession of the claimed invention at the time of filing based on the applicant’s original disclosure.
Therein, the amended claims 1 and 9 has introduce a new matter.
	Claims 2, 5-6, 17, and 23-24 are rejected because they depend from clam 1.
	Claims 10, 13, 20 and 25-26 are rejected because they depend from clam 9.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-6, 9-10, 13, 17, 20 and 23-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claims 1 and 9, while the Applicant may be used his/her own lexicographer; a term in a claim may not be given a meaning repugnant to the usual meaning of that term.  See In re Hill, 161 F.2d 367, 73 USPQ 482 (CCPA 1947). The term "grinder" in claims 1and 9 are used by the claim to mean "a motor” see the 
Therefore, the claim is unclear and indefinite. Proper clarification is required in the reply to this office action.
As best understood and for the purpose of the Examination the Examiner interpreted the term “grinder” as a driver.

	Claims 2, 5-6, 17, and 23-24 are rejected because they depend from clam 1.
	Claims 10, 13, 20 and 25-26 are rejected because they depend from clam 9.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Benson (US20180178367A1) in view of Schwarz (GB658717A).

Regarding claim 1, Benson a grinder system (fig.9 and paragraph 0037), comprising: 
a grinder (figs.3 and 9: (20)), including a housing that encloses components of the grinder (fig.9: the housing of the element (20)) (paragraphs 0036-0037), 
a connecting part (paragraph 0038 and figs.3 (65)) configured to be attached to a rotating shaft of hand mill (fig.9: the mill (40) must having a shaft to be operated by the driver (20))(paragraph 0043),
the connecting part (fig.3: (65)) being exposed by an opening in the housing to allow attachment to the rotating shaft (paragraph 0037; figs.3 and 9: the element (65) is connected to the rod (45) to be rotated), 
a motor configured to rotate the connecting part, a battery operatively connected to supply electrical power to the motor (paragraph 0038), and an actuator button positioned on the housing and configured to detect an operation of a user of the grinding system and to control rotation of the motor based on a detection of the operation (paragraph 0039) ; and 
an attachment having a hollow tubular body (figs.3 and 9: (25, (35) and (45)) extending along a central axis, with a first end (figs.3 and 9: (25)) and an opposed second end (figs.3 and 9: (35)), 
the first end having a first cross sectional profile (figs.3 and 9: (25)) whose inner perimeter matches in size and shape an outer perimeter of the housing of the grinder 
wherein the second end of the attachment (figs.3 and 9: (35)) has a second cross sectional profile that matches a shape of the hand mill and securely holds the hand mill and the grinder together when the connecting part drives rotation of the rotating shaft (paragraphs 0037-0038), and 
the attachment includes a raised rib (fig.10: (155)) extending radially outward from the tubular body, in a direction perpendicular to the central axis, around an outer perimeter of the attachment, between the first end and the second end (paragraph 0044).

Benson does not explicitly disclose a handle of a hand mill configured to grind food by hand is mounted;
However the appliance (15) is a handheld appliance and capable to be attached to a handle via the attachment (35)) (paragraph 0036; figs.3 and 9).

Schwarzc teaches a grinder system (page 2 paragraph 95), comprising: 
a grinder (fig.3 (23)), including a housing that encloses components of the grinder (fig.3: the housing of the element (3)) (page 3 paragraphs 25-60), 
a connecting part (figs.1 and 6: (14)) configured to be attached to a rotating shaft (figs.1, 3 and 6: (12)) to which a handle (fig.1: (13)) of a hand mill configured to grind food by hand is mounted,
a motor (fig.3: (23)) configured to rotate the connecting part, 

Both of the prior arts of Benson and Schwarz are related to a coffee grinder;
the appliance of the prior art of Benson is capable to be attached to a handle via the attachment;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Benson to have a handle of a hand mill configured to grind food by hand as taught by Schwarz in order provide an alternate driving unit, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 1, Benson a grinder device (fig.9 and paragraph 0037), comprising: 
a grinder (figs.3 and 9: (20)), including a housing that encloses components of the grinder (fig.9: the housing of the element (20)) (paragraphs 0036-0037), 
a connecting part (paragraph 0038 and figs.3 (65)) configured to be attached to a rotating shaft of hand mill (fig.9: the mill (40) must having a shaft to be operated by the driver (20))(paragraph 0043),


a motor configured to rotate the connecting part, a battery operatively connected to supply electrical power to the motor (paragraph 0038), and an actuator button positioned on the housing and configured to detect an operation of a user of the grinding system and to control rotation of the motor based on a detection of the operation (paragraph 0039) ; and 
an attachment having a hollow tubular body (figs.3 and 9: (25, (35) and (45)) extending along a central axis, with a first end (figs.3 and 9: (25)) and an opposed second end (figs.3 and 9: (35)), 
the first end having a first cross sectional profile (figs.3 and 9: (25)) whose inner perimeter matches in size and shape an outer perimeter of the housing of the grinder (figs.3 and 9: (20) such that the first end  securely attaches to the housing of the grinder (paragraph 0037-0038), 
wherein the second end of the attachment (figs.3 and 9: (35)) has a second cross sectional profile that matches a shape of the hand mill and securely holds the hand mill and the grinder together when the connecting part drives rotation of the rotating shaft (paragraphs 0037-0038), and 

the attachment includes a raised rib (fig.10: (155)) extending radially outward from the tubular body, in a direction perpendicular to the central axis, around an outer 
Benson does not explicitly disclose a hand mill with a rotating shaft, to which a handle for grinding food by hand can be mounted; and, the connecting part of the grinder is attached to said rotating shaft instead of said handle;
However the appliance (15) is a handheld appliance and capable to be attached to a handle via the attachment (35)) (paragraph 0036; figs.3 and 9).
Schwarzc teaches a grinder system (page 2 paragraph 95), comprising: 
a grinder (fig.3 (23)), including a housing that encloses components of the grinder (fig.3: the housing of the element (3)) (page 3 paragraphs 25-60), 
a connecting part (figs.1 and 6: (14)) configured to be attached to a rotating shaft (figs.1, 3 and 6: (12)) to which a handle (fig.1: (13)) of a hand mill configured to grind food by hand is mounted,
a motor (fig.3: (23)) configured to rotate the connecting part, 

Both of the prior arts of Benson and Schwarz are related to a coffee grinder;
the appliance of the prior art of Benson is capable to be attached to a handle via the attachment;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Benson to have a hand mill with a rotating shaft, to which a handle for grinding food by hand can be mounted; and the connecting part of the grinder is attached to said rotating 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/M.A./           Examiner, Art Unit 3725                                                                                                                                                                                             

/FAYE FRANCIS/           Primary Examiner, Art Unit 3725